Title: From Thomas Jefferson to Henry Dearborn, 29 April 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Apr. 29. 08.
                  
                  Th: Jefferson will thank Genl Dearborne to consider the inclosed. the writer appears to have that sincere enthusiasm for his undertaking which will ensure success. the education of the common people around Detroit is a most desirable object, and the proposition of extending their views to the teaching the Indian boys & girls to read & write, agriculture & mechanic trades to the former, spinning & weaving to the latter, may perhaps be acceded to by us advantageously for the Indians, and the bounties paid for them be an aid to the other objects of the institution. affectte. salutations
                  
                  
                  
                  
                     [Reply by Dearborn:]
                     Sir I have written to Govr. Hull in conformity to whatever was proposed this morning.
                                          
                  
                            
                            H Dearborn
                     
                        
                  
                     April 30th. 08
                  
               